DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1-5, 8-9 and 19-20 based on the Response filed on 07/21/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 6-7, 10-11 and 16 are cancelled.  Therefore, claims 1-9, 12-15 and 17-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 206370850) in view of Gu (CN 209201120), Takashi et al. (WO 2012099002) and Lee (KR 20090050541).

    PNG
    media_image1.png
    371
    704
    media_image1.png
    Greyscale

Regard to claim 1, Liang et al. disclose a double-screen tablet computer [a mobile terminal 100] for students, comprising 
a tablet computer body, 
a liquid crystal screen assembly [a main display screen 20 can be a liquid crystal display panel, electronic ink display panel or an electro-wetting display panel] and 
an ink screen assembly [a secondary display screen may also display screen is liquid crystal display screen and electronic ink display screen], 
wherein: the liquid crystal screen 20 assembly and the ink screen assembly 40 
are disposed on a front side and a back side of the tablet computer body respectively 
and are electrically connected to the tablet computer body; the back side provided with the ink screen assembly has a heat-dissipation region [the spacing between the bottom wall 155 and the liquid crystal screen 20 obviously acts like heat-dissipation region, see annotation in Figs. 3-4], 
wherein the tablet computer body comprises 
a holder [the mobile terminal 100 further comprises a radiating module, a key module, a fingerprint sensor module, battery and other necessary or unnecessary functional module and will not be described herein. It would be obvious as a matter of design choice to have the battery holder for holding the battery, since applicant has not disclosed that the battery holder solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the battery holder for holding the battery];
a frame [a side wall includes the first side wall 1571, the second sidewall 1573, the third side wall 1575, the fourth side wall 1577. It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the first, second, third and fourth side walls into one-piece frame in the one-piece (wall) frame, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)] and 
a printed circuit board [main body 201 comprises a main display screen 20, an auxiliary display screen 40, a first flexible circuit board 45 and the second flexible circuit board 50 and the camera device 60. Referring to FIG. 6, further, the main body 201 further comprises a processor 30, the processor 30 and the main display 20, the secondary display screen 40 and the image pickup device 60 are electrically connected];
the battery holder is disposed in the one-piece frame [possible battery holder is disposed in the integral one-piece frame as shown in Figs. 3-4]; 
the printed circuit board is disposed on a side, facing the liquid crystal screen assembly, of the battery holder [the main body is provided with a main display screen, said shell component comprises shell set on the main body of said main body further comprises a secondary display screen of the inner side of the shell and a flexible circuit board; said flexible circuit board is electrically connected with the secondary display screen, the housing is formed with a mounting area, the mounting area has through hole, said housing assembly further comprises a secondary screen cover, the secondary screen fixing cover is embedded in said mounting area and through the through hole is exposed. the secondary display screen and the secondary screen cover are overlapped, the mounting area comprises a joint part, said cover plate through first adhered connect with said connection part; the flexible circuit board through the second body connected to the shell inner side surface]; 
the liquid crystal screen assembly 20 and the ink screen assembly 40 are respectively disposed at openings in two sides of the one-piece frame; and 
the double-screen tablet computer for students further comprising a camera, [a camera device 60 comprises a camera 61 and imaging auxiliary element 63]; 
wherein: 
the camera 60 is detachably connected to a side of the printed circuit board, facing the ink screen assembly, through buckles; [the camera device comprises a camera 61 and a camera auxiliary element 63 (a flash lamp), the through hole further comprises a third through hole 177, the first through hole is located at one end of the mounting region. the second through hole 175 and the third through hole 175 are arranged in parallel and located at the other end of the mounting region. Further, the mounting region is a groove acting as buckles, since the through hole is positioned at the bottom of the groove, the connection part is formed at the bottom of the groove. it can be understood that the camera region 1631 may be through holes, the imaging auxiliary element area 1633 is also set into the through hole. It can be understood that the mounting area 17 may is not groove, the mounting region 17 can be embedded in the through hole is a through hole, the secondary screen cover 16 fixing the mounting area 17 of the groove can also be recessed on the inner side 1551, the mounting region 17 of the connection portion 179 may not be side wall of the groove is at the bottom of the groove adjacent to the edge part, the connection part 179.  Furthermore, the housing assembly further comprises a secondary screen cover, the secondary screen fixing cover is embedded in said mounting area and through the through hole is exposed. the secondary display screen and the secondary screen cover are overlapped, the mounting area comprises a joint part, said cover plate through first adhered connect with said connection part; the flexible circuit board through the second body connected to the shell inner side surface];
the camera is electrically connected to the printed circuit board; and 
a cover plate of the ink screen assembly covers the camera [a second cover plate 167 fixed on the first cover plate 165 and embedded in the mounting area 17] and presses the camera against the printed circuit board. [However, these are known materials and known properties of “a tempered glass cover made the cover plate”, and the use thereof would have been predictable to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover plate with “a tempered glass cover”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.]  

Liang et al. fails to disclose explicitly the double-screen tablet computer, wherein the battery holder; the one-piece frame, the tempered glass cover of the ink screen assembly covers the camera, the back side provided with the ink screen assembly has a heat-dissipation region and the battery holder is disposed in the one-piece frame.

    PNG
    media_image2.png
    560
    493
    media_image2.png
    Greyscale

Gu teaches the double-screen tablet computer comprising the first overall display screen 10a cover installed at the front of the machine frame 10c, the second overall display screen 10b together compose a collection space 12, a battery 80 in the storage space 12 [that obviously acts like the battery holder, the battery 80 electrically connected with the main board 10d, it is preferable that battery 80 are welded together through the welding point 10d with the main board of the external lead 81, but it is not limited to this. is 100 to improve the using security full screen electronic mobile device of the utility model with hidden camera], wherein the frame 10c made of the one-piece frame. Furthermore, the battery holder 10c is disposed in the one-piece frame the back side provided with the screen assembly 230 has a heat-dissipation region [the storage space 12 and the space between a main board 10d and the second overall display screen 10b consider obviously act as the heat-dissipation region, see annotation in Fig. 2.]

Takashi et al. teach a tempered glass and a tempered glass plate suitable for a mobile phone, a digital camera, a PDA (portable terminal), a solar cell cover glass, or a glass substrate of a display, particularly a touch panel display. It is obvious that the double-screen tablet computer, wherein the tempered glass cover of the ink screen assembly covers the camera for applications requiring high mechanical strength.

    PNG
    media_image3.png
    275
    567
    media_image3.png
    Greyscale

Lee teaches the double-sided liquid crystal display device 201 including a main liquid crystal panel 210, the sub liquid crystal panel 212 and a metal cover bottom 205, which can serve as heat dissipation regions, heat dissipation efficiency can be improved. It is obvious to replace the sub liquid crystal panel 212 with the ink screen assembly has a heat-dissipation region with a metal cover bottom 205 and a shield 265 made of metal for discharging heat to the outside. Hence, the back side provided with the ink screen assembly has a heat-dissipation region.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Liang et al. disclosed, wherein the battery holder; the one-piece frame wherein the battery holder is disposed in the one-piece frame for improving the using security full screen electronic mobile device of the utility model with hidden camera or ensure the stability and reliability when the camera extends, retracts and slides (abstract) as Gu taught; and the tempered glass cover of the ink screen assembly covers the camera for applications requiring high mechanical strength as Takashi et al. taught; the back side provided with the ink screen assembly has a heat-dissipation region for improving or maximizing heat dissipation efficiency as Lee taught.

Regard to claim 3, Regard to claim 1, Liang et al. disclose the double-screen tablet computer for students, wherein  the housing 15 is made of aluminum alloy. It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the first, second, third and fourth side walls into one-piece frame in the one-piece (wall) frame made of aluminum alloy, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Regard to claim 4, Lee teaches the double-sided liquid crystal display device 201 acting as the double-screen tablet computer, wherein the holder [first and second panel guides 230/232] is connected (fastened and fixed) to the frame [first and second top case 240/242 and a metal cover bottom 205] in a buckled manner through buckles (hooks), so that the main panel 210 and sub liquid crystal panel 212 (obviously replaced with the ink screen assembly) are provided with the first and second panel guides (230, 232) to maintain the state.

2.	Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 206370850) in view of Yang (CN 105334916), Takashi et al. (WO 2012099002) and Lee (KR 20090050541).

    PNG
    media_image1.png
    371
    704
    media_image1.png
    Greyscale

Regard to claim 1, Liang et al. disclose a double-screen tablet computer [a mobile terminal 100] for students, comprising 
a tablet computer body, 
a liquid crystal screen assembly [a main display screen 20 can be a liquid crystal display panel, electronic ink display panel or an electro-wetting display panel] and 
an ink screen assembly [a secondary display screen may also display screen is liquid crystal display screen and electronic ink display screen], 
wherein: the liquid crystal screen 20 assembly and the ink screen assembly 40 
are disposed on a front side and a back side of the tablet computer body respectively 
and are electrically connected to the tablet computer body; the back side provided with the ink screen assembly has a heat-dissipation region [the spacing between the bottom wall 155 and the liquid crystal screen 20 obviously acts like heat-dissipation region, see annotation in Figs. 3-4], 
wherein the tablet computer body comprises 
a holder [the mobile terminal 100 further comprises a radiating module, a key module, a fingerprint sensor module, battery and other necessary or unnecessary functional module and will not be described herein. It would be obvious as a matter of design choice to have the battery holder for holding the battery, since applicant has not disclosed that the battery holder solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the battery holder for holding the battery];
a frame [a side wall includes the first side wall 1571, the second sidewall 1573, the third side wall 1575, the fourth side wall 1577. It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the first, second, third and fourth side walls into one-piece frame in the one-piece (wall) frame, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)] and 
a printed circuit board [main body 201 comprises a main display screen 20, an auxiliary display screen 40, a first flexible circuit board 45 and the second flexible circuit board 50 and the camera device 60. Referring to FIG. 6, further, the main body 201 further comprises a processor 30, the processor 30 and the main display 20, the secondary display screen 40 and the image pickup device 60 are electrically connected];
the battery holder is disposed in the one-piece frame [possible battery holder is disposed in the integral one-piece frame as shown in Figs. 3-4];
the printed circuit board is disposed on a side, facing the liquid crystal screen assembly, of the battery holder [the main body is provided with a main display screen, said shell component comprises shell set on the main body of said main body further comprises a secondary display screen of the inner side of the shell and a flexible circuit board; said flexible circuit board is electrically connected with the secondary display screen, the housing is formed with a mounting area, the mounting area has through hole, said housing assembly further comprises a secondary screen cover, the secondary screen fixing cover is embedded in said mounting area and through the through hole is exposed. the secondary display screen and the secondary screen cover are overlapped, the mounting area comprises a joint part, said cover plate through first adhered connect with said connection part; the flexible circuit board through the second body connected to the shell inner side surface]; 
the liquid crystal screen assembly 20 and the ink screen assembly 40 are respectively disposed at openings in two sides of the one-piece frame; and 
the double-screen tablet computer for students further comprising a camera, [a camera device 60 comprises a camera 61 and imaging auxiliary element 63]; 
wherein: 
the camera 60 is detachably connected to a side of the printed circuit board, facing the ink screen assembly, through buckles; [the camera device comprises a camera 61 and a camera auxiliary element 63 (a flash lamp), the through hole further comprises a third through hole 177, the first through hole is located at one end of the mounting region. the second through hole 175 and the third through hole 175 are arranged in parallel and located at the other end of the mounting region. Further, the mounting region is a groove acting as buckles, since the through hole is positioned at the bottom of the groove, the connection part is formed at the bottom of the groove. it can be understood that the camera region 1631 may be through holes, the imaging auxiliary element area 1633 is also set into the through hole. It can be understood that the mounting area 17 may is not groove, the mounting region 17 can be embedded in the through hole is a through hole, the secondary screen cover 16 fixing the mounting area 17 of the groove can also be recessed on the inner side 1551, the mounting region 17 of the connection portion 179 may not be side wall of the groove is at the bottom of the groove adjacent to the edge part, the connection part 179.  Furthermore, the housing assembly further comprises a secondary screen cover, the secondary screen fixing cover is embedded in said mounting area and through the through hole is exposed. the secondary display screen and the secondary screen cover are overlapped, the mounting area comprises a joint part, said cover plate through first adhered connect with said connection part; the flexible circuit board through the second body connected to the shell inner side surface];
the camera is electrically connected to the printed circuit board; and 
a cover plate of the ink screen assembly covers the camera [a second cover plate 167 fixed on the first cover plate 165 and embedded in the mounting area 17] and presses the camera against the printed circuit board. [However, these are known materials and known properties of “a tempered glass cover made the cover plate”, and the use thereof would have been predictable to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover plate with “a tempered glass cover”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.]  

Liang et al. fails to disclose explicitly the double-screen tablet computer, wherein the battery holder; the one-piece frame, the tempered glass cover of the ink screen assembly covers the camera, the back side provided with the ink screen assembly has a heat-dissipation region and the battery holder is disposed in the one-piece frame.

    PNG
    media_image4.png
    438
    469
    media_image4.png
    Greyscale

Yang teaches the double-screen tablet computer comprising the main screen 100 and sub-screen 200, the machine body 300 is installed on the front screen 100, is mounted on the back face 200, one side of the machine body 300 is provided with a first battery frame 301 and second battery frame 302, wherein the battery holder [a first battery frame 301 and second battery frame 302 provided on one side of the machine body 300]; the one-piece frame [the machine body 300. As shown in FIG. 5, the main screen protective cover 101 and protective sleeve 201 through the fixing plate 102 is fixed on one side of the machine body 300 and on the other side of the machine body 300 correspondingly provided with a first battery frame capable of being drawn 301 and second battery frame 302, the first battery frame is correspondingly installed with the first battery 303 301, second battery frame 302 is correspondingly equipped with the second battery 304 by two batteries to the main screen 100, screen 200 and body 300], wherein the back side provided with the sub-screen 200 has a heat-dissipation region [outside of the first and second battery frames 301-302 as annotation in Fig. 5 above] and the battery holder [the first and second battery frames 301-302] is disposed in the one-piece frame and the back side provided with the ink screen assembly has a heat-dissipation region

Takashi et al. teach a tempered glass and a tempered glass plate suitable for a mobile phone, a digital camera, a PDA (portable terminal), a solar cell cover glass, or a glass substrate of a display, particularly a touch panel display. It is obvious that the double-screen tablet computer, wherein the tempered glass cover of the ink screen assembly covers the camera for applications requiring high mechanical strength.

    PNG
    media_image3.png
    275
    567
    media_image3.png
    Greyscale

Lee teaches the double-sided liquid crystal display device 201 including a main liquid crystal panel 210, the sub liquid crystal panel 212 and a metal cover bottom 205, which can serve as heat dissipation regions, heat dissipation efficiency can be improved. It is obvious to replace the sub liquid crystal panel 212 with the ink screen assembly has a heat-dissipation region with a metal cover bottom 205 and a shield 265 made of metal for discharging heat to the outside. Hence, the back side provided with the ink screen assembly has a heat-dissipation region.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Liang et al. disclosed, wherein the battery holder; the one-piece frame wherein the battery holder is disposed in the one-piece frame for ensuring the endurance ability of the battery (abstract) as Yang et al. taught; and the tempered glass cover of the ink screen assembly covers the camera for applications requiring high mechanical strength as Takashi et al. taught; the back side provided with the ink screen assembly has a heat-dissipation region for improving or maximizing heat dissipation efficiency as Lee taught.

Regard to claim 3, Regard to claim 1, Liang et al. disclose the double-screen tablet computer for students, wherein  the housing 15 is made of aluminum alloy. It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the first, second, third and fourth side walls into one-piece frame in the one-piece (wall) frame made of aluminum alloy, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Regard to claim 4, Lee teaches the double-sided liquid crystal display device 201 acting as the double-screen tablet computer, wherein the holder [first and second panel guides 230/232] is connected (fastened and fixed) to the frame [first and second top case 240/242 and a metal cover bottom 205] in a buckled manner through buckles (hooks), so that the main panel 210 and sub liquid crystal panel 212 (obviously replaced with the ink screen assembly) are provided with the first and second panel guides (230, 232) to maintain the state.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 206370850) in view of Gu (CN 209201120) [or Yang (CN 105334916)], Takashi et al. (WO 2012099002) and Lee (KR 20090050541) applied to claim 1 in further view of Ren (CN 102681619).

Liang et al. fail to discloses the double-screen tablet computer for students, wherein the double-screen tablet computer for students has a thickness of 9.5mm-9.7mm.  

Ren teaches the double-screen notebook computer manufacturing more light, thin and small, such as whole thickness is controlled within 13 mm, weight control in the 1kg (most common tablet computer thickness is about 9 mm, weight about 600 g), it is convenient for hand holding and the outer display screen is the touch control operation and use of various applications. That means the thickness of the double-screen notebook computer is from 9mm to 13mm in the range of the double-screen tablet computer with a thickness of 9.5mm-9.7mm.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a double-screen tablet computer for students as Xin disclosed, wherein the double-screen tablet computer for students has a thickness of 9.5mm-9.7mm for convenient for hand holding as Ren taught.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 206370850) in view of Gu (CN 209201120) [or Yang (CN 105334916)], Takashi et al. (WO 2012099002) and Lee (KR 20090050541) applied to claim 1 in further view of Wang (CN 201903824).

Liang et al. fail to disclose the double-screen tablet computer for students, wherein a mounting groove is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen is disposed in the mounting groove.  

    PNG
    media_image5.png
    302
    759
    media_image5.png
    Greyscale

Wang teaches the tablet computer for students, wherein a mounting groove 4 is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen 5 is disposed in the mounting groove.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a double-screen tablet computer for students as Xin disclosed, wherein a mounting groove is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen is disposed in the mounting groove for designing a special pen inserting and saves cost as Wang taught.

5.	Claims 9, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 206370850) in view of Gu (CN 209201120) [or Yang (CN 105334916)], Takashi et al. (WO 2012099002) and Lee (KR 20090050541) applied to claim 1 or 5 in further view of Dong et al. (CN 109729196).

Liang et al. fail to disclose the feature of claims 9, 12-15 and 17-19.

Dong et al. teaches a double-screen mobile phone, the mobile phone comprising a main screen of 5.6 inches size and a secondary screen using an electronic ink screen of 3.5 inches size.  It would have been an obvious matter of choice to change the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches (claims 9, 12-14) and a display region of the ink screen assembly has a size of 5.65 inches (claims 15, 17-19) for different intended uses, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to change “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches and a display region of the ink screen assembly has a size of 5.65 inches” for different intended uses, since applicant has not disclosed that “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches (claims 9, 12-14) and a display region of the ink screen assembly has a size of 5.65 inches (claims 15, 17-19)” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with changing “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches and a display region of the ink screen assembly has a size of 5.65 inches” for different intended uses,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871